Citation Nr: 0001627	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to September 
1969.



This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1993 letter decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Milwaukee, Wisconsin, which denied the issue on appeal.  The 
appeal arises from the VA Regional Office (RO) in Milwaukee, 
Wisconsin.

This appeal was previously before the Board and was the 
subject of a November 1996 decision.  However, that decision 
was vacated by means of an April 1997 Order of the United 
States Court of Appeals for Veterans Claims (CAVC).  That 
Order was issued pursuant to the Appellee's Motion for Remand 
and to Stay Proceedings dated in February 1997.

Subsequently, this claim was again before the Board and was 
the subject of a March 1998 remand which sought certain 
development of the evidence.  That development included 
having the RO consider the issue of an earlier effective date 
for the grant of service connection for non-Hodgkins 
lymphoma.  In an April 7, 1998 rating action the RO 
considered recent CAVC holdings and concluded that an earlier 
effective date was not warranted.  The veteran did not 
appeal.


FINDINGS OF FACT

1.  Prior to August 16, 1993, the veteran had not established 
service connection for any disability, to include non-
Hodgkin's lymphoma.

2.  The veteran's treatment for non-Hodgkin's lymphoma 
subsequent to August 16, 1993, is not shown by the evidence 
to have been emergent.



CONCLUSION OF LAW

The veteran's claim of entitlement to payment or 
reimbursement of unauthorized medical expenses is not well 
grounded.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. 
§ 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim, an appellant 
needs to provide evidence relevant to the requirements for 
that claim of sufficient weight to make the claim plausible 
or meritorious on its own and capable of substantiation.  
Franko v. Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public hospital not operated by VA, or of any medical 
services not previously authorized, including transportation 
(except prosthetic appliances, similar devices, and repairs), 
may be paid under the following circumstances:  (a)  For 
veterans with service-connected disabilities.  Care or 
services not previously authorized were rendered to a veteran 
in need of such care or services:  (1) for an adjudicated 
service-connected disability; (2) for nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability; (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (4) 
for any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is medically determined to 
be in need of hospital care or medical services for any of 
the reasons enumerated in § 17.48(j); and (b)  In a medical 
emergency.  Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and (c)  When 
Federal facilities are unavailable.  VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 C.F.R. § 17.120 (1999).

Therefore, the elements of a well grounded claim of 
entitlement to payment or reimbursement of unauthorized 
medical expenses are:  (1) evidence that the treatment was 
for a service-connected disability, (2) evidence that the 
treatment was for a medical emergency, and (3) evidence that 
federal facilities were unavailable.  38 C.F.R. § 17.120 
(1999).

The veteran has claimed entitlement to payment or 
reimbursement of unauthorized medical expenses incurred from 
November 16, 1992, to November 20, 1993.  However, the Board 
finds that his claim is not well grounded and is therefore 
denied.

The Board notes that prior to August 16, 1993, the veteran 
had not established service connection for any disability, to 
include non-Hodgkin's lymphoma.  The veteran established 
service connection for non-Hodgkin's lymphoma by means of an 
October 1993 rating decision which assigned an effective date 
of August 16, 1993.  Therefore, prior to August 16, 1993, the 
veteran had not established service connection for non-
Hodgkin's lymphoma and any treatment for non-Hodgkin's 
lymphoma was not treatment of a service-connected disability.  
Therefore, inasmuch as the veteran has claimed payment or 
reimbursement for unauthorized medical expenses incurred 
prior to August 16, 1993, that claim must be denied as the 
veteran was not treated for a service-connected condition.  
The evidence of record shows that one of the essential 
elements of a claim of entitlement to payment or 
reimbursement of unauthorized medical expenses was not 
present, therefore the claim is not well grounded.

The Board has examined the veteran's claim of entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred from August 16, 1993, however, the Board finds that 
claim must also be denied as the evidence does not show that 
the veteran's treatment for non-Hodgkin's lymphoma subsequent 
to August 16, 1993, was emergent.

The Board notes that the treatment that the veteran received 
between August 16, 1993, and November 1993 was scheduled in 
advance and conducted on a periodic basis with regularly 
scheduled appointments.

A physician in an August 1998 statement found that, "In my 
clinical judgment, as a hematologist/oncologist, there was no 
health or life-threatening emergency that needed immediate 
care in this case, according to the records made available to 
me, between November 1992 through November 1993."  Two other 
physicians were consulted and concurred in that opinion.

As there is no medical evidence which shows that the 
veteran's treatment was for a service-connected condition 
prior to August 16, 1993, or for an emergent condition from 
August 16, 1993, the veteran has not submitted evidence 
sufficient to constitute a plausible claim.

The veteran contends that his condition was emergent.  
However, where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).  Lay persons are not qualified to render a medical 
opinion concerning medical issues.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).  The veteran has not submitted 
competent medical evidence which shows that his condition was 
emergent when treatment was provided from August 16, 1993, 
nor has he demonstrated that he is qualified to render 
competent medical opinions.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  As competent medical 
evidence does not show that the veteran was treated for a 
service-connected condition prior to August 16, 1993, or for 
an emergent condition from August 16, 1993, the Board finds 
that the claim fails to show the elements of a well grounded 
claim of entitlement to payment or reimbursement of 
unauthorized medical expenses.  Since the veteran has not met 
his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet.App. 69, 77 
(1995); Epps v. Brown, 9 Vet.App. 341 (1996).  In this case, 
however, VA has complied with this obligation in the March 
1994 statement of the case, the December 1998 supplemental 
statement of the case, and in the above discussion.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).






ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

